            Case 1:18-cv-08999-RA Document 33 Filed 05/15/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 5/15/2020

 VISTA FOOD EXCHANGE, INC.,

                                 Plaintiff,
                                                                   18-CV-8999 (RA)
                         v.
                                                                        ORDER
 COMERCIAL DE ALIMENTOS
 SANCHEZ S DE R LE DE C.V. doing
 business as COMERCIAL SANCHEZ,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         As discussed at today’s conference and on consent of the parties, Plaintiff shall file an

amended complaint attaching the credit agreement no later than May 19, 2020. No later than

June 19, 2020, Defendant shall file its answer to the amended complaint as well as a letter stating

whether it withdraws any of the affirmative answers pled in its answer to the initial complaint,

including those related to personal jurisdiction, venue, and service. See Dkt. 21.

         In addition, Defendant’s Federal Rule of Civil Procedure 12(c) motion is hereby denied

without prejudice to renew the arguments contained therein in a motion for summary judgment

after the close of discovery. As discussed at today’s conference, Defendant reserves the right to

object to the scope of Plaintiff’s discovery requests, including any discovery requests related to

disgorgement of profits. Plaintiff reserves the right to oppose any such objections.

         If the parties wish to memorialize any other matters discussed during today’s conference,

they shall file a joint letter regarding those matters no later than May 22, 2020.

SO ORDERED.

Dated:      May 15, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
